Arrington, J.
The appellant, Marvis Bernis Lord, was indicted in the Circuit Court of Forrest County for the murder of Thomas Walton Johnston, tried and convicted of the crime of manslaughter, and sentenced to a term of twenty years in the penitentiary. From that judgment he prosecutes this appeal.
*14 The only assignment of error argued is that the court erred in refusing the requested peremptory instruction under the rule announced in the Weathersby case, 165 Miss. 207, 147 So. 481. We find no merit in this assignment.
 The appellant testified in his own behalf.- On his own testimony and the physical facts, the jury would have been justified in finding him guilty as charged. In Sloan v. State, 158 Miss. 138, 130 So. 110, this Court said: “When a case is such that the conviction is adequately sustained on the testimony of the defendant himself, as is this case, any error in order to work a reversal must be one which obviously is obnoxious to the indispensable fundamentals of criminal procedure; and there is no such error in this record.”
Affirmed.
McGehee, G. J., and Lee, Kyle and Gillespie, JJ., concur.